DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 30 is objected to because of the following informalities: the claim limitation “a upper housing” in line 4 should be changed to -- an upper housing--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Collias (US 2014/0313744).
Regarding claim 10, Collias discloses an expandable lighting fixture for a room (see Figs. 1, 2A, and 3A), comprising: a lighting element (light engine 104 that includes a number of LEDs, see Fig. 3A, Para. 0034); a driver (control PCB assembly 430 is preferably mounted to a lower portion 138 of the heat sink 110, see Fig. 4C, Para. 0051) 
Collias does not explicitly disclose the upper housing configured to attach to a building.
However, Collias teaches a stand/mounting (502, see Fig. 5A, Para. 0052) according to various embodiments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Collias’s housing so that it can be attached to a building such as ceiling or wall to provide a desired illumination function, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the 

Regarding claim 22, Collias further disclosed the collapsed configuration defines a collapsed height (see Fig. 1) of the expandable lighting fixture, wherein the expanded configuration (e.g. Fig. 3A) defines an expanded height of the expandable lighting fixture, wherein the collapsed height is approximately one-half (½) the expanded height.

Regarding claim 23, Collias further disclosed comprising at least one lighting accessory (e.g. 136, see Fig. 3A, Para. 0037, 0051) connector positioned in the cavity, wherein the at least one lighting accessory connector is configured to connect to the upper housing and provide an attachment location for at least one lighting accessory (see Figs. 1, 3A, and 4C).

Claims 11, 12, 14, 15, 21-28, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al. (US 7,329,026 hereinafter refer as “Hayman”) in view of Verfuerth et al. (US 2013/0141904 hereinafter refer as “Verfuerth”).

Regarding claim 10, Hayman discloses an expandable lighting fixture (1, see Figs. 3, 4, and 11, Col. 3; lines 15-54; Col. 6; lines 10-14) for a room, comprising: a lighting element; a driver (electronic ballasts, not shown) electrically connected to the lighting element; an upper housing (a pair of reflector hangers 60 and 62, which are fixably attached to a moveable reflector strut 61 and welded to the moveable reflector strut 61 to form a moveable reflector support assembly, see Figs. 2 and 11, Col. 3; lines 48-54) connected to the lighting element and the driver, the upper housing configured to attach to a building (i.e. a wire hanger 40 and a chain 38, see Fig. 10, Col. 5; lines 1-6); a lens (67, see Fig. 12, Col. 6; lines 10-14) for protecting the lighting element; and a lower housing connected to the lens; wherein the upper housing and the lower housing are movably connected to one another defining a collapsed configuration (see Fig. 4) and an expanded configuration (see Fig. 3); wherein the collapsed configuration is defined by one of the upper housing or the lower housing being received within a cavity of the other of the upper housing and the lower housing, and the lighting element (2) and the lens being positioned a distance from one another (see Figs. 3 and 4); and wherein the expanded configuration the lighting element and the lens being positioned a greater distance from one another than in the collapsed configuration (see Fig. 3).
Hayman does not explicitly disclose an extended position is defined by the housing that is received within the cavity in the collapsed configuration extending out of the cavity.
Verfuerth teaches a light fixture (400, see Fig. 14, Para. 0104) that includes a lighting elements (LEDs), a lower housing (fixture body 466) and a detachable power pack (464, see Figs. 14 and 16, Para. 0105); wherein the detachable power pack (464) 
Therefore, in view of Verfuerth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Hayman’s upper housing to extend above the top surface of the lower housing thereby the upper housing can be used to dissipate heat from within the driver/power pack as suggested by Verfuerth. One would have been motivated to make this combination to provide an improved heat management by dissipating heat into the surrounding medium.

Regarding claim 11, Hayman further discloses comprising a slide mechanism, wherein the slide mechanism (adjusting screw 12, slot 50, and reflector mounting strut 16, see Figs. 4 and 11, Col. 4; lines 7-35) is configured to translate the upper housing relative to the lower housing such that the upper housing extends upward from the cavity.

Regarding claim 12, Hayman further discloses a locking mechanism (e.g. slot 50) configured to automatically lock the upper housing in the expanded configuration (i.e. up and down limit is controlled by a slot 50, shown in FIG. 11).


Regarding claim 14, Hayman further discloses the lens (67) is connected to the lower housing, the lighting element (2) is attached to the upper housing, and the lighting element moves the same distance as the upper housing (moveable reflector support assembly, see Figs. 3 and 4) when the upper housing moves in relation to the lower housing (see Figs. 3 and 4).

Regarding claim 15, Hayman further discloses the lower housing defines a cavity (cavity formed by the a pair of end caps 52 and 53 and a pair of side rails 54 and 55 that form the outside periphery of the lighting fixture 1, see Figs. 1 and 2) and is bounded by its outer dimensions, the upper housing is received within the cavity in the lower housing, and the upper housing is constrained within the outer dimensions of the lower housing when the upper housing and the lower housing are in the collapsed configuration (see Fig. 4).

Regarding claim 21, Hayman further discloses an upper surface (e.g. reflector support assembly, see Fig. 3) of the upper housing is positioned below a top surface of the lower housing in the collapsed configuration (see Fig. 4).

Regarding claim 22, Hayman further discloses the collapsed configuration (see Fig. 4) defines a collapsed height of the expandable lighting fixture, wherein the expanded configuration (see Fig. 4) defines an expanded height of the expandable lighting fixture,

Hayman does not explicitly disclose wherein the collapsed height is approximately one-half (½) the expanded height.
Verfuerth teaches the upper housing extends above the lower housing (see Fig. 14). 
Therefore, in view of Verfuerth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Hayman’s upper housing to extend above the top surface of the lower housing thereby the collapsed height is approximately one-half (½) the expanded height. One would have been motivated to make this combination to provide an improved heat management by dissipating heat into the surrounding.

Regarding claim 23, Hayman further discloses at least one lighting accessory (e.g. knockout feature 26 located on the end caps 52 and 53 to allow electrical connection between tandem mounted lighting fixtures as shown in Figs. 6 and 7, Col. 4; lines 51-67), connector positioned in the cavity, wherein the at least one lighting accessory connector is configured to connect to the upper housing or the lower housing and provide an attachment location for at least one lighting accessory.

Regarding claim 24, Hayman as modified in view of Verfuerth further discloses the lower housing (see Figs. 1, 2, and 12) is rectangular and defines a length, wherein the upper housing is configured to form a central raised portion spanning the length of the lower housing.

Regarding claim 25, Hayman discloses an expandable lighting fixture (1, see Figs. 3, 4, and 11, Col. 3; lines 15-54; Col. 6; lines 10-14), comprising: a lighting element (lamps 2, see Figs. 1, 3, 4, and 8); a driver (electronic ballasts, not shown) electrically connected to the lighting element; an upper housing ((a pair of reflector hangers 60 and 62, which are fixably attached to a moveable reflector strut 61 and welded to the moveable reflector strut 61 to form a moveable reflector support assembly, see Figs. 2 and 11, Col. 3; lines 48-54) connected to the lighting element and the driver, the upper housing defining a top surface configured to be mounted to a ceiling surface (e.g. top surface of wire hanger 40, see Fig. 2); a lens (67, see Fig. 12, Col. 6; lines 10-14) for protecting the lighting element; and a lower housing (lamp fixture housing is formed from a pair of end caps 52 and 53 and a pair of side rails 54 and 55 to form the outside periphery of the lighting fixture 1, see Figs. 1 and 2) connected to the lens (67) and defining a cavity, the lower housing being movably connected to the upper housing, wherein the upper housing is selectively positionable in relation to the lower housing between a retracted position defined by the upper housing being received within the cavity such that the top surface of the upper housing is below a top surface of the lower housing (see Figs. 3 and 4) relative to the ceiling surface. 
Hayman does not explicitly disclose an extended position defined by the top surface of the upper housing being extended above the top surface of the lower housing.
Verfuerth teaches a light fixture (400, see Fig. 14, Para. 0104) that includes a lighting elements (LEDs), a lower housing (fixture body 466) and a detachable power 
Therefore, in view of Verfuerth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Hayman’s upper housing to extend above the top surface of the lower housing thereby the upper housing can be used to dissipate heat from within the driver/power pack as suggested by Verfuerth. One would have been motivated to make this combination to provide an improved heat management by dissipating heat into the surrounding medium.

Regarding claim 26, Hayman further discloses in the retracted position an upper-facing driver surface (61) relative to the ceiling surface is flush with or below the top surface of the lower housing (see Fig. 10).

Regarding claim 27, Hayman further discloses in the extended position the lighting element (2) and the lens (i.e. the lens 67, see Figs.3, and 4) are positioned a greater distance from one another than in the retracted position (see Figs. 3 and 4, Col. 4; lines 7-35).

Regarding claim 28, Hayman further discloses comprising a locking mechanism (adjusting screw 12, slot 50, and reflector mounting strut 16, see Figs. 4 and 11, Col. 4; lines 7-35) configured to automatically lock the upper housing in the extended position when the upper housing reaches the extended position (i.e. up and down limit is controlled by a slot 50, shown in FIG. 11).

Regarding claim 30, Hayman discloses a lighting fixture, comprising: an array of lighting elements (lamps 2, see Figs. 1, 3, 4, and 8) configured to emit light; a lens (67, see Fig. 12, Col. 6; lines 10-14) positioned adjacent the array of lighting elements; a upper housing (a pair of reflector hangers 60 and 62, which are fixably attached to a moveable reflector strut 61 and welded to the moveable reflector strut 61 to form a moveable reflector support assembly, see Figs. 2 and 11, Col. 3; lines 48-54) including a mounting surface, the mounting surface configured to secure to a planar surface; and a lower housing (lamp fixture housing is formed from a pair of end caps 52 and 53 and a pair of side rails 54 and 55 to form the outside periphery of the lighting fixture 1, see Figs. 1 and 2) coupled with the upper housing, the lower housing including a top surface facing the upper housing, and a cavity configured to receive the upper housing, wherein the upper housing is selectively transitionable in relation to the lower housing between a retracted position defined by the upper housing being received within the cavity and the mounting surface of the upper housing being flush with or below the top surface of the lower housing.
Hayman does not explicitly disclose an extended position defined by the top surface of the upper housing being extended above the top surface of the lower housing.
Verfuerth teaches a light fixture (400, see Fig. 14, Para. 0104) that includes a lighting elements (LEDs), a lower housing (fixture body 466) and a detachable power pack (464, see Figs. 14 and 16, Para. 0105); wherein the detachable power pack (464) includes a number of apertures or holes (471, 473, 475, see Fig. 14); wherein top surface of the detachable power pack (464) being extended above the top surface of the lower housing (e.g. 412, see Figs. 14 and 16) such that a number of apertures or holes (471, 473, 475) that may act as vents to allow heat to escape from within the power pack (Para. 0116).
Therefore, in view of Verfuerth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Hayman’s upper housing to extend above the top surface of the lower housing thereby the upper housing can be used to dissipate heat from within the driver/power pack as suggested by Verfuerth. One would have been motivated to make this combination to provide an improved heat management by dissipating heat into the surrounding medium.

Regarding claim 31, Hayman further discloses the upper housing includes a driver (electronic ballasts, not shown) configured to power the array of lighting elements.

Regarding claim 32, Hayman further discloses the lighting fixture defines a collapsed height with the upper housing in the retracted position (see Fig. 4) and an expanded height (see Fig. 4) with the upper housing in the extended position.
Hayman does not explicitly disclose wherein the collapsed height is approximately one-half (½) the expanded height.
Verfuerth teaches the upper housing extends above the lower housing (see Fig. 14). 
Therefore, in view of Verfuerth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Hayman’s upper housing to extend above the top surface of the lower housing thereby the collapsed height is approximately one-half (½) the expanded height. One would have been motivated to make this combination to provide an improved heat management by dissipating heat into the surrounding.
 
Regarding claim 33, Hayman further discloses the lower housing is rectangular and defines a length (see Fig. 2).
Hayman does not explicitly disclose the upper housing (61) forming a central raised portion spanning the length of the lower housing.
Verfuerth teaches the upper housing (464, see Fig. 14) forming a central raised portion spanning the length of the lower housing.
Therefore, in view of Verfuerth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure Hayman’s upper housing to extend above the top surface of the lower housing thereby  housing can be used to dissipate heat from within the driver/power pack as suggested by Verfuerth. One would have been motivated to make this combination to provide an improved heat management by dissipating heat into the surrounding medium.

Regarding claim 34, Hayman further discloses comprising a locking mechanism (adjusting screw 12, slot 50, and reflector mounting strut 16, see Figs. 4 and 11, Col. 4; lines 7-35) configured to automatically lock the upper housing in the extended position when the upper housing reaches the extended position (i.e. up and down limit is controlled by a slot 50, shown in FIG. 11).

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al. (US 7,329,026 hereinafter refer as “Hayman”) in view of Verfuerth et al. (US 2013/0141904 hereinafter refer as “Verfuerth”) and further in view of PELLETIER (US 2016/0146407).
Regarding claim 13, the teachings of Hayman have been discussed above.
Hayman does not explicitly disclose further comprising an actuator coupled with the locking mechanism, wherein the actuator is configured to disengage the locking mechanism thereby allowing the upper housing and the lower housing to transition from the expanded configuration to the collapsed configuration.
PELLETIER teaches an LED pixel device having an optical diffuser (109, see Figs. 1a, 1b, and 4a) arranged in front of at least a part of the LED pixels; wherein the 
Therefore, in view of PELLETIER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayman’s locking mechanism to includes actuator as suggested by PELLETIER, as a matter of using well known method for controlling movement, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using actuator for controlling the movement would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 29, the teachings of Hayman have been discussed above.
Hayman does not explicitly disclose further comprising an actuator operatively coupled with the locking mechanism, wherein the actuator is configured to disengage the locking mechanism thereby allowing the upper housing to move from the extended position toward the retracted position.
PELLETIER teaches an LED pixel device having an optical diffuser (109, see Figs. 1a, 1b, and 4a) arranged in front of at least a part of the LED pixels; wherein the 
Therefore, in view of PELLETIER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayman’s locking mechanism to includes actuator as suggested by PELLETIER, as a matter of using well known method for controlling movement, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using actuator for controlling the movement would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HEEMSTRA (US 2019/0203909) discloses an optical arrangement for illuminating a region within a space comprises a reflector array and lens array having adjustable relative displacement; Farzan (US 10,234,110) discloses a light fixture apparatus includes a light fixture housing including a first opening configured to face an opening in a ceiling and a light assembly housing configured to slide horizontally within the light fixture housing; Seligman et al. (US 2019/0049100) discloses an adjustable light fixture and lighting system are selectively adjustable in the field and provide even light distribution across a space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875